|N THE UN|TED STATES D|STR|CT COURT
FOR THE M|DDLE D|STR|CT OF PENNSYLVAN|A

PLUTUS |, LLC,
P|aintiff :
v. : 3:18-CV-765
(JUDGE MAR|AN|)
lTR|A VENTURES, LLC,

Defendants

ORDER
AND NOW, TH|S z l ‘ DAY OF OCTOBER, 2018, upon review Of

Magistrate Judge Car|son’s Report and Recommendation (“R&R”) (Doc. 19) for clear error
or manifest injustice, |T |S HEREBY ORDERED THAT:

1. The R&R (Doc. 19) is ADOPTED for the reasons set forth therein.

2. Defendant’s Motion to Dismiss the Compiaint or A|ternative|y for Transfer to Either the
District of De|aware or the Southern District of New York (Doc. 11) is GRANTED AS
FOLLOWS: the above-captioned action is TRANSFERRED to the United States
District Court for the Southern District of New York.

3. The C|erk of Court is directed to CLOSE the case in the United States District Court

for the Midd|e District of Pennsy|vania.

 

§obert D. rani
United States District Judge

 

